Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (FormS-8) pertaining to the Luminex Corporation Second Amended and Restated 2006 Equity Incentive Plan of our reports dated February28, 2012, with respect to the consolidated financial statements of Luminex Corporation and the effectiveness of internal control over financial reporting of Luminex Corporation included in its Annual Report (Form10-K) for the year ended December31, 2011, filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP Austin, Texas May 17, 2012
